Citation Nr: 1809282	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right forearm disability.

4. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left hip disability.

5. Entitlement to service connection for a right hip scar, to include as secondary to a right hip disability. 

6. Entitlement to an initial compensable rating for a scar of the right upper abdomen prior to May 2, 2014.

7. Entitlement to an initial compensable rating for a scar of the right lower abdomen prior to May 2, 2014

8. Entitlement to an initial rating higher than 10 percent for scars of the right upper and lower abdomen from May 2, 2014.

9. Entitlement to an initial compensable rating for a scar of the right lateral chest prior to May 2, 2014.

10. Entitlement to an initial compensable rating for a scar of the right lateral chest from May 2, 2014.

11. Entitlement to an initial compensable rating for a scar of the right forearm.

12. Entitlement to an initial rating higher than 10 percent for left hip ossifications. 

13. Entitlement to an initial compensable rating for hemopneumothorax prior to May 2, 2014.

14. Entitlement to an initial rating higher than 30 percent for hemopneumothorax from May 2, 2014.

15. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for left hip ossification, rated as 10 percent disabling; scars of the right lateral chest, right forearm, right upper abdomen, and right lower abdomen, all rated as noncompensable; and hemopneumothorax (a lung disability), rated as noncompensable.  All the ratings were effective from May 9, 2008.  The RO also denied service connection for a right forearm disability, a right hip disability, right and left knee disabilities, and a right hip scar.  The Veteran timely appealed the denials of service connection and the initial ratings assigned for the disabilities for which service connection was granted.

In June 2014, the RO combined the ratings for scars of the right upper and lower abdomen and assigned a 10 percent disability rating for painful scars, effective May 2, 2014.  The Veteran has not withdrawn his appeal for a higher rating before or after the effective date of the increased ratings, and the Board will therefore consider whether a higher rating is warranted for any portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In January 2017, the Veteran testified in a video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file. 

The Veteran has alleged an inability to retain employment due to his service-connected disabilities.  See, e.g., Veteran's correspondence, December 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

With regard to the claim for a higher rating for hemopneumothorax, the evidence up to and including the May 2, 2014 VA examination, is sufficient to decide the claim, but the evidence from that date is insufficient to decide the claim, as there is evidence that the disability has worsened since that date but there are no examination reports or treatment records to determine the extent of the worsening.  The issue has therefore been bifurcated as indicated on the title page. Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion.

The issues of entitlement to service connection for a right hip disability, right hip scar, and right forearm disability; as well as entitlement to higher ratings for service-connected right forearm scar, left hip ossifications, a lung disability from May 2, 2014; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's right knee disability is related to his active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's left knee disability is related to his active military service.

3.  Prior to May 2, 2014, the evidence does not reflect that the Veteran's scars of the right lateral chest, and right upper and lower abdomen, were painful or unstable.

4.  From May 2, 2014, the evidence is at least evenly balanced as to whether the Veteran's right lateral chest scar, and scars of the right upper and lower abdomen are painful.

5.  Prior to May 2, 2014, pulmonary function testing (PFT) had a Forced Expiratory Volume in one second (FEV-1) of 66 percent predicted, which most accurately reflected the Veteran's level of disability.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, his right knee disability is due to service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, his left knee disability is due to service.  38 U.S.C. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.

3.  The criteria for a compensable initial rating for a right forearm scar, and scars of the right upper and lower abdomen, prior to May 2, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent for a right forearm scar, and scars of the right upper and lower abdomen, from May 2, 2014, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804.

4.  The criteria for an initial disability rating of 30 percent for a lung disability prior to May 2, 2014, are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, DC 6699-6604 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for listed chronic diseases, to include arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Arthritis is a chronic disease, and degenerative joint disease (DJD) is a synonym for arthritis.  Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"). 

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that he has right and left knee disabilities related to service.  Specifically, the Veteran reported that he was a paratrooper and participated in over 40 jumps, and that he was in a 1984 motor vehicle accident (MVA) during service.

Service treatment records (STRs) reflect October 1981 and November 1981 complaints of left knee pain and swelling for one week with impressions of chondromalacia.  In November 1981, the Veteran reported pain in both knees, and the physician assessed chondromalacia.  In January 1983, the Veteran complained of right knee pain for two days.  There was tenderness to the medial collateral ligament (MCL) and lateral collateral ligament (LCL), discoloration to the MCL, minor edema, and good range of motion.  The physician assessed MCL and LCL strain. 

A June 2008 VA examination report indicates diagnoses of right knee DJD and left knee strain.  The examiner conducted an in-person interview and, based on the Veteran's history, examination, and ancillary studies, he opined that the right and left knee disabilities happened during service "as a consequence of paratrooper training regimen and MVA in 1984."

An April 2010 VA treatment record reflects intermittent bilateral knee pain since service.  The physician noted that the Veteran was a medic in the Army and "jumped out of a lot of planes."  The physician found that the Veteran had comparable signs and symptoms consistent with a right knee meniscal tear.  Records in May 2010 document a diagnosis of arthralgia of the bilateral knees, and a notation that the Veteran was a paratrooper. 

A May 2010 VA examination report documents diagnoses of right knee DJD and left knee DJD.  The examiner opined that it was less likely than not that the bilateral knee DJD was related to the knee pain, MCL/anterior cruciate ligament (ACL) strain, or chondromalacia in service because there were "scant notes of knee pain complaints and [the Veteran] had a long career as a mail carrier with associated cumulative trauma which [was] the more likely cause of the current symptoms and x-ray findings."

During his January 2017 hearing, the Veteran contended that his bilateral knee problems had been ongoing since service.  He stated that he had strained his knees a few times as a paratrooper, and that he had done over 40 jumps while carrying 135 pounds of combat gear.  He also stated that his knees were injured during the 1984 MVA.  In addition, the Veteran stated that he did not do a lot of walking as a mail carrier, and that instead he drove from one mailbox to the next.  He explained that the only time he dismounted his vehicle was to have someone sign for something or when he delivered a package to someone.

For the following reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's arthritis of the bilateral knees is related to service.

As a preliminary matter, the Board finds that the Veteran has current disabilities of right knee DJD and left knee strain and DJD, thus meeting the first criteria for service connection.  Further, he had an in-service injury or event, specifically his paratrooper jumps and the 1984 MVA, thus meeting the second criteria for service connection.

The Board notes that the May 2010 VA examiner provided a negative opinion, finding that the Veteran's bilateral knee disabilities were not related to in-service knee pain, MCL/ACL strain, or chondromalacia because there were "scant notes of knee pain complaints," and instead concluded that the Veteran's work as a mail carrier was "the more likely cause of the current symptoms and x-ray findings" because of cumulative trauma.  The May 2010 VA opinion is flawed, however, because the examiner did not address the Veteran's activities as a paratrooper, which included over 40 jumps while wearing gear weighing 135 pounds, nor the Veteran's 1984 MVA.  In addition, the VA examiner based his opinion in part on the lack records, and he did not address the Veteran's statements that his knee disabilities were related to his paratrooper activities and MVA injuries.  Finally, the Veteran contested the VA examiner's rationale that his bilateral knee disabilities were due to "cumulative trauma" as a mail carrier because, as he explained during the January 2017 hearing, he rarely dismounted his vehicle.  The opinion is therefore based on an inaccurate premise and is entitled to little, if any, probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993))).

While the June 2008 VA examiner did not review the Veteran's claims file, the examiner conducted an in-person interview and examination of the Veteran, and opined, based on the examination and ancillary studies, that the Veteran's bilateral knee disabilities were "a consequence of paratrooper training regimen and MVA in 1984."  In addition, VA treatment records in April 2010 and May 2010 reflect bilateral knee pain since service and notations that the Veteran was a paratrooper with a number of jumps during service.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

The evidence is thus at least evenly balanced as to whether the Veteran's currently diagnosed right knee DJD and left knee strain and DJD are related to his in-service parachute jumps or his 1984 MVA.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right knee DJD and left knee strain and DJD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

II.  Higher Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Scars

In June 2010, the RO rated the Veteran's scars of the right upper abdomen, right lower abdomen, and right lateral chest as noncompensable, effective May 9, 2008.  In June 2014, the RO combined the Veteran's rating for scars of the right upper and lower abdomen, granting a 10 percent disability for painful scars, effective May 2, 2014, pursuant to 38 C.F.R. § 4.118, DC 7804.  The Veteran's right lateral chest scar continued to be rated as noncompensable under DC 7804.

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118.
 
A May 2010 VA examination report reflects a mid-abdomen scar measuring 25 centimeters (cm) x 0.2 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  A scar on the right upper quadrant of the abdomen measured 13 cm x 0.1 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  A scar of the right lower abdomen measured 3 cm x 0.1 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  A scar of the right lateral chest measured 1 cm x 0.2 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  

A July 2011 VA examination report reflects a scar of the right upper abdomen measuring 0.1 cm x 13 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  A scar on the mid-abdomen measured 0.1 cm x 20 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  A scar of the right abdomen just left of umbilicus measured 0.1 cm x 3 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  A right lateral chest scar measured 0.2 cm x 1 cm.  The scar was linear and superficial, and there was no pain or skin breakdown on examination.  

A May 2014 VA examination report reflects a scar on the right upper abdomen that measured 13 cm, a scar on the right lateral chest that measured 1.5 cm, and a scar on the right lower abdomen that measured 3 cm.  The scars on the abdomen were tender, and the Veteran reported that he had scar adhesion that contributed to irritable bowel syndrome.  The Veteran stated that the scars were painful, but the examiner found that they were not unstable. 

During this January 2017 hearing, the Veteran stated that his right lateral chest scar was painful and described the pain as a "wet rag you rang out."  He also stated that the tissue under the scars of his right upper and lower abdomen was painful due to spasms.

Based on the evidence above, the Board finds that an initial compensable disability rating prior to May 2, 2014 is not warranted, but that a 20 percent disability rating from May 2, 2014, for scars of the right lateral chest, right upper abdomen, and right lower abdomen is warranted.

Here, the Veteran's scars were described as linear and superficial in all VA examinations.  While the May 2010 and July 2011 VA examiners noted that the Veteran's scars were not painful or unstable, the May 2014 VA examiner noted that all three scars were painful but not unstable.  In addition, during his January 2017 hearing, the Veteran described the pain in his right lateral chest scar as if someone were wringing a wet rag, and he stated that the scars in his upper and lower abdomen were painful.  Under DC 7804, three or four scars that are painful or unstable warrant a 20 percent disability rating. 

As such, the Board finds that prior to May 2, 2014, an initial compensable rating for scars of the right lateral chest, right upper abdomen, and right lower abdomen is not warranted; and that from May 2, 2014, a rating of 20 percent for three painful scars is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



Lung Disability

The Veteran has been assigned a noncompensable initial rating for hemopneumothorax pursuant to DC 6699-6604, effective May 9, 2008.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

Under DC 6604, a 10 percent rating is warranted for FEV-1 of 71 to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80-percent predicted, is rated 10 percent disabling.  A 30 percent rating is warranted for FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

A May 2010 VA examination report reflects PFTs of FVC of 75 percent predicted, FEV-1 of 72 percent predicted, FEV-1/FVC of 77 percent predicted, and DLCO of 92 percent.

A May 2010 VA treatment record documents scarring of the right lung due to the 1984 in-service MVA, with 65 percent capacity of the right lung.

A July 2011 VA examination report indicates PFTs of FVC of 69 percent predicted, FEV-1 of 66 percent predicted, FEV-1/FVC of 77 percent predicted, and DLCO of 76 percent.  There was no history of productive or non-productive cough; hemoptysis; fever; anorexia; night sweats; respiratory failure; cor pulmonale, RVH, or pulmonary hypertension; or chronic pulmonary mycosis.  The VA examiner stated that there was no significant difference since May 2010.

A May 2014 VA examination report reflects PFTs of FVC of 72 percent predicted, FEV-1 of 66 percent predicted, FEV-1/FVC of 73 percent predicted, and DLCO of 72 percent.  The VA examiner specified that the FEV-1 percent predicted results most accurately reflected the Veteran's level of disability.  The Veteran reported wheezing a few times a month, a pulling pain in the lung with deep breaths, and intermittent shortness of breath on exertion.  The examiner noted that the condition did not require the use of oral or parenteral corticosteroid medications, but that the Veteran required intermittent use of inhalational bronchodilator therapy.  Further, the examiner diagnosed COPD as residuals from the scar tissue in the right lung from the 1984 MVA.

During his January 2017 hearing, the Veteran stated that he experienced shortness of breath, wheezing, coughing, and fatigue.  He explained that he had to be careful around sick people because any head cold usually became pneumonia or bronchitis.  He also stated that he was diagnosed with chronic obstructive pulmonary disease (COPD) within the last year.

For the following reasons, the Board finds that an initial rating of 30 percent is warranted prior to May 2, 2014.  While the May 2010 VA examination documents PFT values that would warrant a rating below 30 percent, the May 2010 VA treatment record reflects a lung capacity of 65 percent.  The Board acknowledges that although the May 2010 VA treatment record does not assign the 65 percent lung capacity to a specific PFT value, the finding of 65 percent coincides with the July 2011 and May 2014 PFT results of FEV-1 of 66 percent predicted.  Further, while the May 2010 and July 2011 VA examiners do not specify which PFT result most accurately reflected the Veteran's level of disability, the May 2014 VA examiner stated that the FEV-1 percent predicted value most accurately reflected the Veteran's level of disability.  In addition, the July 2011 VA examiner stated that the PFT results were not significantly different from the May 2010 results. 

Under DC 6604, a 30 percent rating is warranted for FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  Here, the Veteran's FEV-1, which is the value that most accurately reflects the Veteran's level of disability, is 66 percent predicted.  As such, the Board finds that an initial rating of 30 percent for a lung disability is warranted, prior to May 2, 2014.  Given, however, that there is evidence that the Veteran's lung disability has worsened since this date, the issue of entitlement to a rating in excess of 30 percent for hemopneumothorax from May 2, 2014, is being remanded, as discussed in more detail below.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

Entitlement to service connection for right knee DJD is granted.

Entitlement to service connection for left knee strain and DJD is granted.

Entitlement to an initial compensable rating for a right lateral chest, right upper abdomen, and right lower abdomen scars prior to May 2, 2014, is denied. 

Entitlement to a rating of 20 percent, but not higher, for a right lateral chest, right upper abdomen, and right lower abdomen scars from May 2, 2014, is granted subject to controlling regulations governing the payment of monetary awards. 

Entitlement to an initial rating of 30 percent for hemopneumothorax prior to May 2, 2014, is granted subject to controlling regulations governing the payment of monetary awards.
REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of his remaining claims.

Right Forearm

The Veteran contends that he is entitled to service connection for a right forearm disability secondary to his in-service 1984 MVA.  The Board notes that the Veteran is service-connected for a right forearm scar secondary to the 1984 MVA.  During his January 2017 hearing, the Veteran testified that he had numbness in the forearm and pain at the elbow.  He stated that his doctors told him he had a separated tendon, and he reported that he had experienced continuous pain in the forearm and elbow since the in-service 1984 MVA.  

Given the Veteran's allegations that he injured his right forearm during the in-service 1984 MVA and that he is service-connected for a right forearm scar, the Veteran's statements that he may have a tendon condition and has experienced continuous pain in the right forearm since the 1984 MVA, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's right forearm disability is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Right Hip Disability 

The Veteran contends that he has a right hip disability as a result of the in-service 1984 MVA or secondary to his service-connected left hip disability.  

A May 2010 VA treatment record documents that the Veteran injured his left hip during the 1984 MVA and that he compensated with the right hip, which caused pain in the right hip.  The physician diagnosed arthralgia.  A May 2014 VA examination report documents right hip DJD.  During his January 2017 hearing, the Veteran testified that he has had a limp in his left hip since the 1984 MVA, and that he compensates with the right hip.  

Given the Veteran's allegations that he injured his right hip during the in-service 1984 MVA and his statements that he overcompensates with his right hip due to his service-connected left his disability, the VA examination reflecting right hip DJD, and the fact that the Veteran has not been provided with a VA examination and opinion concerning the right hip, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's right hip disability and scarring is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon, 20 Vet. App. at 81. 

Right Hip Scar

The Veteran contends that he has a right hip scar as a result of the in-service 1984 MVA.  

The Board notes that the evidence concerning a right hip scar is inconsistent.  A May 2010 VA examination report reflects both that 1984 MVA caused abrasion scars to the right hip and that the Veteran did not have any scars.  During the January 2017 hearing, the Veteran testified that the 1984 MVA "took a big chunk out of [his] right hip" and that the entire area is numb.

Given the Veteran's allegations that he injured his right hip during the in-service 1984 MVA and his statements that the area over his right hip is numb, and the inconsistent evidence on whether the Veteran has a right hip scar, the Board finds that a VA examination and opinion to address the nature and etiology of any right hip scar is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon, 20 Vet. App. at 81. 

Hemopneumothorax

In January 2017, the Veteran testified that he was diagnosed with COPD, which the May 2014 VA examiner opined was a residual of right lung scarring from the 1984 MVA.  The Veteran also stated that within the past year he experienced shortness of breath, wheezing, coughing, and fatigue.  He explained that he had to be careful around sick people because if he got a head cold it usually became pneumonia or bronchitis.  He denied using oxygen, but believed that he was on steroid inhalers.  He stated that it had been a long time since he had his lungs assessed because he was dealing with his cancer.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, although the evidence discussed above, above up to and including the May 2, 2014 VA examination, was sufficient to decide the claim for a higher rating for hemopneumothorax, the evidence is insufficient to decide the claim from that date, as there is evidence that the disability has worsened since that date but there are no examination reports or treatment records to determine the extent of the worsening.  A remand is therefore warranted for an examination as to the current severity of the Veteran's lung disability.  See 38 U.S.C. § 5103A.

Scar of the Right Forearm

In January 2017, the Veteran testified that while his right forearm scar was not painful, it had been numb since the 1984 MVA.  He stated that the nerves in his forearm might have been "destroyed."  The Board notes that while VA examinations reflect numbness on the forearm, the examinations do not address whether the Veteran has a nerve disability secondary to the right forearm scar as a result of the 1984 MVA.  As such, the Board finds that a remand is necessary to assess the current severity of the right forearm scar and whether the Veteran has a nerve disability secondary to his scar.  See 38 U.S.C. § 5103A.

Left Hip Ossification

The Veteran's left hip disability is currently rated as 10 percent disabling.

The Board notes that the Veteran was provided a VA examination for his left hip disability in July 2015.  The Veteran reported chronic anterior and lateral left hip pain, which he described as sharp and stabbing.  He stated that the left hip was aggravated by bending, lifting, and prolonged periods of sitting.  He reported that in the past 12 months he had experienced 12 flare-ups, during which the left hip pain was "so severe that [he could] hardly walk."  The Veteran's range of motion was flexion of 60 degrees, extension of 30 degrees, abduction of 30 degrees, adduction of 25 degrees, external rotation of 30 degrees, and internal rotation of 10 degrees.  There was pain noted that caused functional loss with all movement.  There was no additional loss of motion after repetition.  However, the examiner stated that functional loss for bending and squatting would be expected when the joint was used repeatedly over a period of time.  The examiner noted that the Veteran used a cane regularly. 

The Board finds the VA examination to be inadequate because it did not include range of motion findings for passive range of motion, nor specified whether the results were weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, in his January 2017 hearing, the Veteran stated that his left hip symptoms had worsened.  He explained that he now experienced problems sleeping due to pain and that his flare-ups sometimes prevented movement.  As such, a new VA examination is warranted to properly assess the severity of the Veteran's left hip disability as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups and pain on movement.

TDIU

The Veteran also contends that he is unemployable due to his service-connected disabilities.  The Board notes that adjudication of the claims for entitlement to increased ratings may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be remanded as well.

Upon remand, the Veteran's VA treatment records dated from January 2017 should be obtained.  38 U.S.C. § 5103A(c) (2012).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claims that is not already of record, to include any and all treatment since discharge from service and dated from January 2017.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right forearm disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should clearly identify all diagnoses of the right forearm currently present, or present at any point pertinent to the current claim on appeal, from approximately May 9, 2007, even if now asymptomatic or resolved.

The examiner should also discuss whether any currently diagnosed right forearm disability is a progression of any previously diagnosed right forearm disability.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include the 1984 MVA.

In addressing the above, the physician must specifically consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

Notably, the lack of medical treatment for or diagnosis of right forearm disability during service should not, alone, form the basis for a negative opinion.  In this regard, the physician is advised that the Veteran is currently service-connected for a right forearm scar due to the 1984 MVA; and that the Veteran is competent and credible to report his symptoms and history, and his assertions in this regard should be considered in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should clearly identify all diagnoses of the right hip currently present, or present at any point pertinent to the current claim on appeal, from approximately May 9, 2007, even if now asymptomatic or resolved.

The examiner should also discuss whether any currently diagnosed right hip disability is a progression of any previously diagnosed right hip disability.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion:

a)  As to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include the 1984 MVA.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's right hip disability is either (i) caused or (ii) aggravated by the service-connected left hip disability.

In addressing the above, the physician must specifically consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of a right hip scar.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

With respect to any right hip scar, the examiner should opine:

a)  As whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include the 1984 MVA.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's right hip disability is either (i) caused or (ii) aggravated by any right hip disability.

In addressing the above, the physician must specifically consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

5.  Schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's lung disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner must make all findings necessary to apply the rating criteria, and opine as to which PFT test value most accurately reflects the Veteran's disability.

6.  Schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's right forearm scar.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner must address the Veteran's statement that his right forearm scar is numb and assess whether there is nerve damage that is at least as likely as (i.e., a 50 percent or greater probability) related to or due to service or is otherwise related to service, to include the 1984 MVA.

The examiner must also indicate whether the scar is painful and/or unstable.

7.  Schedule the Veteran for a VA examination to determine the current severity of his left hip disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

8.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


